DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed August 19, 2021.
Claims 8-16 have been amended, claims 1-20 are pending and claims 8-16 have been examined on the merits (claim 8 being independent).  Claims 8-16 have been elected without traverse and claims 1-7 and 17-20 have been withdrawn as being directed to a non-elected invention.  Again, Applicant is respectfully requested to cancel claims 1-7 and 17-20 as being drawn to an unelected invention.
The amendment filed August 19, 2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed August 19, 2021 have been fully considered.
Application has amended to the claims 11-13 to overcome the examiner's previous claim objections.  As such, the previous claim objections have been withdrawn.
As stated in the previous Office Action, the recited limitations of independent claim 8 are not directed to a judicial exception (i.e. an abstract idea) and define patent eligible subject matter with respect to 35 U.S.C. 101. Claims 9-16 depend from claim 8, and are directed to patent eligible subject matter as their dependency on claim 8.  As such, the rejections under 35 USC 101 have been withdrawn in view of the USPTO 2019 PEG. 
With regard to the rejections of claims 8-16 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Von Mueller et al. (hereinafter Von Mueller), US Publication Number 2013/0254117 A1 in view of Lister, US Publication Number 2010/00088206 A1.
Regarding claim 8:
Von Mueller discloses the following:
A computerized system for identifying and processing data in an unknown non-textual format, the system comprising: (Von Mueller: See abstract and paragraph [0110] “In the current example where a credit card utilizing a magnetic stripe is the token 101, data capture device 103 can include any of a variety of forms of magnetic stripe readers to extract the data from the credit card. In other embodiments or implementations, other forms of data capture devices 103, or notes: The information from the token includes any of a variety of format such as bar code, etc.)
a first transaction device (reads on “data capture device 103”) that participates in a transaction using first transaction data (reads on “obtain some or all of the data associated with token 101 and used for the transaction”) in a first media format, said first media format (reads on “token”, e.g., bar code) comprises an image-based payment data; (Von Mueller: See paragraph [0110] “data capture device 103 can include any of a variety of forms of magnetic stripe readers to extract the data from the credit card. In other embodiments or implementations, other forms of data capture devices 103, or readers, can be used to obtain the information from token 101. For example, bar code scanners, smart card readers, RFID readers, near-field devices, and other mechanisms can be used to obtain some or all of the data associated with token 101 and used for the transaction.”, and notes: As recited “a first media format” reads on “token” (e.g., bar code) and see also [0087])
a second transaction device (reads on “POS 104”) that participates in the transaction with the first transaction device (reads on “the data capture device 103”), the second transaction device configured to participate in the transaction using a second media format, wherein the second media format is different (reads on “using the high-security processors private key to decrypt the data and reformat the data into a second encrypted format compatible with the POS or financial transaction network”) from the first media format (reads on “the information from token 101”); and (Von Mueller: See paragraph [0110] “The customer presents the token 101 (e.g., credit card) to the merchant for use in the transaction POS 104. In one embodiment, the credit card can be 
iv) return a response message that includes the transaction data in the second media format for use by the second transaction device in generating a formatted data set. (Von Mueller: See paragraph [0035] “using the high-security processors private key to decrypt the data and reformat the data into a second encrypted format compatible with the POS or financial transaction network.”, and see also [0128] “The re-formatted data is then returned to the application processor 210 to be included in the data packet to be sent to the POS 104, or gateway 120 or transaction processing network 123 for processing.”)
*Von Mueller does not explicitly disclose the following, however Lister further teaches:
a gateway service server (reads on “B2B gateway 200”) configured to receive (reads on “the receiver 202 receives instructions from the EIPP application 104 (FIG. 1) in a first format and other instructions from the credit card association 106 (FIG.1) in a second format.”) the first transaction data in the first media format via a request message received from the second transaction device (reads on “The EIPP application 104”), the request including an indication of the second media format, wherein the gateway service server is configured to (Lister: see paragraph [0029]: “the B2B gateway 200 comprises a receiver 202, a first translator 204, a parser 206, one or more batch settlers 208 and/or 214, one or more second translators 210 and or 216, and/or one or more senders 212 and/or 218…….The receiver 202, in embodiments, receives instructions in one or more formats or standards. For example, the receiver 202 receives 
i) determine a type of the first media format, (Lister: see paragraph [0024]: “B2B gateway 108 can determine from the payment instructions the supplier 114 to which the payments are directed. Further, the B2B gateway 108 may also determine which type of payment system or method is to be used for the payment. For example, the B2B gateway 108 receives a message from a buyer accounts payable 102 through the credit card association 106. The message can indicate a type of credit card platform 116 to use for the payment.”)
ii) extract the first transaction data using the first media format, (Lister: see paragraph [0030]: “The translator 204 can call the translation file for the payment instruction received and translate the payment instruction with the translation file.”)
iii) reformat the first transaction data to the second media format even if the first media format is unknown to the second transaction device, and (Lister: see paragraph [0030]: “the payment instructions from an EIPP application 104 (FIG. 1) may have a first format. Further, one buyer accounts payable 102 (FIG. 1) may use a first format While a second buyer accounts payable 102 (FIG. 1) may use a second format, even if both buyer accounts payable 102 (FIG. 1) send payment instruction over the EIPP application 104 (FIG. 1). In embodiments, the translator 204 comprises two or more translation files. Each translation file can map one or more native formats to the standard format.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify reformatting a first format of the data into a second format of Von Mueller to include determining a type of the first format and extracting the transaction data, 
Regarding claim 9:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the second transaction device includes a hardware security module that encrypts the request message and decrypts the response message. (Von Mueller: See paragraph [0035] “The security module may include, in one embodiment, a first application microprocessor configured to perform a low-security task on a token information such as decoding the magstripe data and encrypting the data along with other information such as the magstripe warble signature with the public key of the high-security module, wherein the high security task includes one or more tasks from the group including: receiving the data encrypted by the low-security processor and using the high-security processors private key to decrypt the data and reformat the data into a second encrypted format compatible with the POS or financial transaction network.”, and see also [0034])
Regarding claim 10:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the first transaction device (reads on “The data capture device”) is a consumer hand-held device that includes a display that presents the first transaction data in the first media format. (Von Mueller: See paragraph [0009] “Current trends of using mobile platforms including mobile phones, tablets and PDAs and their corresponding operating systems as platforms for processing financial transactions has enabled millions of small merchants to process financial token based transactions.”, and see also [0111] “The data capture device is in communicative contact with a terminal or point of sale (POS) 104, which can include 
Regarding claim 11:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the second transaction device (reads on “the traditional POS terminal has been replaced with alternative platform devices”) is a merchant device (reads on “as mobile phones and handheld computers”) that includes a camera for accepting the first transaction data in the first media format. (Von Mueller: See paragraph [0023] “in many new transaction processing applications the traditional POS terminal has been replaced with alternative platform devices such as mobile phones and handheld computers.” And [0029] “the token to be secured is biometric information captured at the time of the transaction, combined with local and remote device and transactional data and issuer and account identity information. Biometric information can be, by way of example, but is not limited to, a fingerprint, a fingerprint template, an eye scan, or any other biometric information to determine an individual person's identity. Local device information can include, by way of example but not limited to, the serial number of a POS device.”)
Regarding claim 13:
Von Mueller does not explicitly disclose the following, however Lister further teaches:
The computerized system of claim 8, wherein the second transaction device includes a transaction processing function coupled to the transaction parsing function and the gateway service. (Lister: see paragraph [0029]: “the B2B gateway 200 comprises a receiver 202, a first translator 204, a parser 206, one or more batch settlers 208 and/or 214, one or more second 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify reformatting a first format of the data into a second format of Von Mueller to include determining a type of the first format and parsing the transaction data, as taught by Lister, in order to provide a more reliable and faster financial transaction based on using different payment methods.
Regarding claim 14:
Von Mueller discloses the following:
The computerized system of claim 13, wherein the transaction processing function of the second transaction device is further coupled to a processor that authorizes transactions based on receipt of the formatted data set from the second transaction device. (Von Mueller: See paragraph [0087] “The token data in this example is then sent to the appropriate financial institution or institutions, or other entities for processing. Processing can include, in one or more steps, authorization, approval and settlement of the account. As the example in FIG. 1 illustrates, a token 101 can be used by the customer to facilitate the transaction. As stated, in this example environment, examples of token 101 can include a charge card, debit card, credit card, loyalty card, or other token that can be used to identify such items as the customers, their account, and other relevant information. As a further example, a card such as a credit or debit card can include various forms of technology to store data, such as a magnetic stripe technology, processor or smart card technology, bar code technology or other technology used to encode account number or other identification or information onto the token.”)
Regarding claim 15:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the first transaction device (reads on “The data capture device”) is a merchant device that includes a display that presents the first transaction data in the first media format. (Von Mueller: See paragraph [0009] “Current trends of using mobile platforms including mobile phones, tablets and PDAs and their corresponding operating systems as platforms for processing financial transactions has enabled millions of small merchants to process financial token based transactions.”, and see also [0111] “The data capture device is in communicative contact with a terminal or point of sale (POS) 104, which can include any of a number of terminals including, for example, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices……. in other environments these items can be in the same housing or in integrated housings.”)
Regarding claim 16:
Von Mueller discloses the following:
The computerized system of claim 8, wherein the second transaction device (reads on “the traditional POS terminal has been replaced with alternative platform devices”) is a hand-held consumer device (reads on “as mobile phones and handheld computers”) that includes a camera for accepting the first transaction data in the first media format. (Von Mueller: See paragraph [0023] “in many new transaction processing applications the traditional POS terminal has been replaced with alternative platform devices such as mobile phones and handheld computers.” And [0029] “the token to be secured is biometric information captured at the time of the transaction, combined with local and remote device and transactional data and issuer and account identity information. Biometric information can be, by way of example, but is not limited to, a fingerprint, a fingerprint template, an eye scan, or any other biometric information to determine an individual person's identity. Local device information can include, by way of example but not limited to, the serial number of a POS device.”)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Von Mueller in view of Lister in further view of Vaish et al. (hereinafter Vaish), US Publication Number 2016/0210605 A1.
Regarding claim 12: 
Von Mueller and Lister do not explicitly disclose the following, however Vaish further teaches:
The computerized system of claim 8, wherein the second transaction device includes a transaction parsing function that determines that the first media format is unable to be processed at the second transaction device. (Vaish: See paragraph [0074] “computer program instructions to modify the transaction format to a modified format in response to a determination that the transaction processing platform does not accept the transaction format provided in the first transaction request”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify reformatting a first format of the data into a second format of Von Mueller to include determining whether a format of the data is accepted with the transaction processing device, as taught by Vaish, in order to provide a more reliable and faster financial transaction based on using different payment methods.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
November 9, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/12/2021